Denied and Opinion Filed December 20, 2013.




                                           S In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01599-CV

                      IN RE MICHAEL RAMBERANSINGH, Relator

                 Original Proceeding from the 380th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 380-54515-2010

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Lang, and Myers
                                   Opinion by Justice Myers


       Relator contends the trial court abused its discretion with regard to its Order on Motion to

Revoke Suspended Commitment and Order for Warrant and Interlocutory Order on Motion for

Enforcement and Order for Capias and Setting of Bond. The facts and issues are well known to

the parties, so we need not recount them herein. Based on the record before us, we conclude

relator has not shown he is entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker

v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY

relator=s petition for writ of mandamus.


131599F.P05
                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE